Exhibit 10.2

[Month, Year] Award

COMMON STOCK UNIT AGREEMENT

under the

SUNOCO, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II

This Common Stock Unit Agreement (the “Agreement”), entered into as of
                         the (“Agreement Date”), by and between Sunoco, Inc.
(“Sunoco”) and                                 , an employee of Sunoco or one of
its Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, in order to make certain awards to key employees and directors of
Sunoco and its Affiliates, Sunoco maintains the Sunoco, Inc. Long-Term
Performance Enhancement Plan II (the “Plan”), approved by shareholders at
Sunoco’s 2001 Annual Meeting; and

WHEREAS, the Plan is administered by a Committee (the “Committee”) appointed by
Sunoco’s Board of Directors and consisting of at least two (2) members of such
Board, each of whom meets the applicable requirements of Section 16 of the
Securities Exchange Act of 1934, as amended, and Section 162(m) of the Internal
Revenue Code; and

WHEREAS, the Committee has determined to make an award to the Participant of
Common Stock Units (“CSUs”), representing rights to receive shares of Common
Stock which are subject to a risk of forfeiture by the Participant, pursuant to
the terms and conditions of the Plan; and

WHEREAS, the Participant has determined to accept such award;

NOW, THEREFORE, Sunoco and the Participant each, intending to be legally bound
hereby, agree as follows:

ARTICLE I

AWARD OF COMMON STOCK UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a) Participant

   :    _____________________________________________

(b) Date of Grant

   :    _____________________________________________

(c) Number of CSUs

   :    _____________________________________________

(d) Performance Period

   :    _____________________________________________

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of CSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the number of CSUs set forth herein
at Section 1.1.



--------------------------------------------------------------------------------

1.3 Dividend Equivalents. The Participant shall be entitled to receive payment
from Sunoco in an amount equal to each cash dividend (“Dividend Equivalent”)
payable subsequent to the Date of Grant, just as though such Participant, on the
applicable record date for payment of such dividend, had been the holder of
record of shares of Common Stock equal to the actual number of CSUs, if any,
earned and received by the Participant at the end of the Performance Period.
Sunoco shall establish a bookkeeping methodology to account for the Dividend
Equivalents to be credited to the Participant. The Dividend Equivalents will not
bear interest.

 

1.4 Performance Measures.

(a) Exhibit                         , attached hereto and made a part hereof,
sets forth the performance measures that will be applied to determine the amount
of the award earned pursuant to this Agreement. These performance measures may
be modified by the Committee during, and after the end of, the Performance
Period to reflect significant events that occur during the Performance Period.

(b) The number of CSUs and Dividend Equivalents earned will be equal to the
amounts awarded multiplied by the applicable Performance Factors. However, the
Committee has the discretion to reduce (but not increase) some or all of the
amount that would otherwise be payable as a result of the satisfaction of the
Performance Goals. In making this determination, the Committee may take into
account any such factor or factors it determines are appropriate, including but
not limited to Company, business unit or individual performance.

 

1.5 Payment of CSUs and Related Dividend Equivalents.

 

  (a) Payment in respect of the earned CSUs, and the earned Dividend Equivalents
related thereto, shall be made to the Participant within two and one-half
(2-1/2) months after the Performance Period for such CSUs has ended, but only to
the extent the Committee determines that the applicable performance targets have
been met.

 

  (1) Payment in respect of CSUs earned. Except as provided by Section 1.6
hereof, all payment for CSUs earned shall be made in cash. The amount of cash
paid shall be equal to the number of Common Stock Units earned multiplied by the
average closing price for a share of Common Stock as published in the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to such date following the lapse of
the Performance Period, and the satisfaction of any other applicable conditions
established by the Committee at the time of grant, that the Participant first
becomes entitled to receive such payment. The number of CSUs earned shall be
determined in accordance with the provisions of Exhibit
                            .

 

  (2) Payment of Earned Dividend Equivalents. The Participant will be entitled
to receive from Sunoco, within two and one-half (2-1/2) months after the
Performance Period, payment of an amount in cash equal to the Dividend
Equivalents earned as determined in accordance with the provisions of Exhibit
                        .

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.6 hereof.

 

2



--------------------------------------------------------------------------------

1.6 Change in Control.

 

  (a) Form of Payment of CSUs. For a Change in Control occurring within the
first consecutive twelve-month period following the date of grant, the number of
performance-based CSUs paid out to the Participant with regard to such grant
will be equal to the total number of CSUs outstanding in such grant as of the
Change in Control, not adjusted for any Performance Factors described in Exhibit
                        . For a Change in Control occurring after the first
consecutive twelve-month period following the date of grant, the number of
performance-based CSUs paid out to the Participant with regard to such grant
will be the greater of (i) the total number of CSUs outstanding in such grant as
of the Change in Control, not adjusted for any Performance Factors described in
Exhibit                      or (ii) the total number of such CSUs outstanding
in such grant, multiplied by the applicable Performance Factors related to
Sunoco’s actual performance immediately prior to the Change in Control. In the
case of an award of CSUs conditioned upon the Participant’s continued
employment, the total number of CSUs outstanding in such grant as of the Change
in Control will be paid to the Participant. The Participant’s CSUs will be
payable to the Participant in cash or stock, as determined by the Committee
prior to the Change in Control, as follows:

 

  (1) if the Participant is to receive stock, the Participant will receive
shares of Common Stock equal in number to the total number of CSUs as stated in
this Section 1.6; or

 

  (2) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of CSUs as stated above in this Section 1.6
multiplied by the greater of:

 

 

(i)

the highest price per share of Common Stock paid in connection with any Change
in Control during the period starting on the sixtieth (60th) calendar day
immediately prior to the Change in Control and ending on the earlier of (a) the
ninetieth (90th) calendar day following the Change in Control or (b) the last
day of the two and one-half (2-1/2) months following the end of the calendar
year in which the date of the such Change in Control occurs; and

 

  (ii) the highest trading price per share of Common Stock reflected in the
consolidated trading tables of The Wall Street Journal (presently the New York
Stock Exchange Composite Transactions quotations) during the 60-day period
immediately prior to the Change in Control.

Such amount will be reduced by the applicable federal, state and local
withholding taxes due, as provided in Section 2.6 hereof.

 

  (b) Timing of Payment.

 

  (1) CSUs:

The cash or stock, as the case may be, shall be paid out to the Participant no
later than the earlier of (i) ninety (90) days following the date of occurrence
of such Change in Control or (ii) two and one-half (2-1/2) months following the
end of the calendar year in which the date of such Change in Control occurs (the
“CSU Payout Date”), regardless of whether the applicable Performance Period has
expired or whether the applicable Performance Goals have been met.

 

3



--------------------------------------------------------------------------------

  (2) DIVIDEND EQUIVALENTS:

On or before the CSU Payout Date, the Participant will be paid an amount in cash
equal to the applicable Dividend Equivalents on the number of CSUs being paid
pursuant to this Section 1.6 for the time period immediately preceding the
Change in Control.

 

  (c) Eligibility for Payout. Payout of CSUs and the related earned Dividend
Equivalents shall be made to each Participant:

 

  (1) who is employed by Sunoco or one of its Affiliates on the CSU Payout Date;
or

 

  (2) whose employment relationship with Sunoco or one of its Affiliates is
terminated:

 

  (i) as a result of any Qualifying Termination prior to the CSU Payout Date; or

 

  (ii) as a result of either of the following prior to the CSU Payout Date:

 

  (A) death; or

 

  (B) permanent disability or retirement (as each is determined by the
Committee).

 

1.7 Termination of Employment.

 

  (a) Death, Disability or Retirement. No portion of the Participant’s CSUs and
the related Dividend Equivalents shall be forfeited as a result of the
occurrence, prior to the end of the Performance Period, of either of the
following:

 

  (1) the death of the Participant; or

 

  (2) the termination of the Participant’s employment with Sunoco or one of its
Affiliates by reason of permanent disability or retirement (as each is
determined by the Committee).

The Participant’s CSUs and the related Dividend Equivalents will remain subject
to adjustment for any Performance Factors in accordance with Exhibit
                         hereto, and will be paid out only as, if, and when the
applicable Performance Goals have been met, just as though the Participant had
continued in the employment of Sunoco or one of its Affiliates through the end
of the applicable Performance Period.

 

  (b) Other Termination of Employment. Upon termination of the Participant’s
employment with Sunoco or one of its Affiliates prior to the end of the
Performance Period (except as provided in Sections 1.6 and 1.7(a) above, or as
determined by the Committee), the Participant shall forfeit 100% of such
Participant’s CSUs, together with the related Dividend Equivalents, and the
Participant shall not be entitled to receive any Common Stock or any payment of
any Dividend Equivalents regardless of the level of Performance Goals achieved
for the respective Performance Periods.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. The CSUs and the related Dividend Equivalents covered by
this Agreement shall not be assignable or transferable by the Participant,
except by will or the laws of descent and distribution, unless otherwise
provided by the Committee. During the life of the Participant, the CSUs and the
related earned Dividend Equivalents covered by this Agreement shall be payable
only to the Participant or the guardian or legal representative of such
Participant, unless the Committee provides otherwise.

 

4



--------------------------------------------------------------------------------

2.2 Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, Sunoco and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Sunoco’s assets and business. In the event of the
Participant’s death prior to payment of the CSUs and/or the related Dividend
Equivalents, payment may be made to the estate of the Participant to the extent
such payment is otherwise permitted by this Agreement. Subject to the terms of
the Plan, any benefits distributable to the Participant under this Agreement
that are not paid at the time of the Participant’s death shall be paid at the
time and in the form determined in accordance with the provisions of this
Agreement and the Plan, to the legal representative or representatives of the
estate of the Participant.

 

2.3 No Right of Continued Employment; Effect of Disaffiliation. The receipt of
this award does not give the Participant, and nothing in the Plan or in this
Agreement shall confer upon the Participant, any right to continue in the
employment of Sunoco or any of its Affiliates, or to continue to be nominated or
serve on the Board of Directors. Nothing in the Plan or in this Agreement shall
affect any right which Sunoco or any of its Affiliates may have to terminate the
employment of the Participant. The payment of any earned CSUs, and/or related
Dividend Equivalents, under this Agreement shall not give Sunoco or any of its
Affiliates any right to the continued services of the Participant for any
period. Upon the sale or other disposition of an Affiliate of Sunoco with the
Participant remaining employed by such former Affiliate, the Participant shall
be deemed, for all purposes under the Plan, to have terminated the Participant’s
employment relationship with Sunoco and its remaining Affiliates.

 

2.4 Rights as a Shareholder. Neither the Participant nor any other person shall
be entitled to the privileges of stock ownership, or otherwise have any rights
as a shareholder, by reason of the award of CSUs covered by this Agreement or
any shares issuable in respect of such CSUs, unless and until such shares have
been validly issued to such Participant or such other person as fully paid
shares.

 

2.5 Registration of Shares. Notwithstanding any other provision of this
Agreement, the CSUs shall not be or become payable in whole or in part unless a
registration statement with respect to the shares of Common Stock subject
thereto has been filed with the Securities and Exchange Commission and has
become effective.

 

2.6 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (a) Payment in Cash. Cash payments in respect of any earned CSUs, and/or
related Dividend Equivalents, shall be made net of any applicable federal,
state, or local withholding taxes.

 

  (b) Payment in Stock. Immediately prior to the payment of any shares of Common
Stock to Participant in respect of earned CSUs, the Participant shall remit an
amount sufficient to satisfy any Federal, state and/or local withholding tax due
on the receipt of such Common Stock. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Common Stock
(otherwise payable to Participant in respect of such earned CSUs) having a
value, as of the date such earned CSUs first became payable, sufficient to
satisfy the applicable tax obligation.

 

2.7 Adjustments.

 

  (a)

In the event of a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each a “Share Change”), the Committee or Board of
Directors shall make an equitable and proportionate anti-dilution adjustment to
offset any resultant change in the per-share price of the Company’s

 

5



--------------------------------------------------------------------------------

 

Common Stock, and preserve the intrinsic value of Stock Options, Common Stock
Units and other awards theretofore granted under the Plan. Such mandatory
adjustment may include a change in one or more of the following: (1) the
aggregate number of shares of Common Stock reserved for issuance and delivery
under the Plan; (2) the number of shares of Common Stock or other securities
subject to outstanding awards under the Plan; (3) the exercise price of
outstanding Options; and (4) other similar matters.

 

  (b) In the event of a merger, amalgamation, consolidation, acquisition of
property or shares, separation, spinoff, other distribution of stock or property
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board of Directors may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (1) the
aggregate number and kind of shares of Common Stock or other securities reserved
for issuance and delivery under the Plan, (2) the number and kind of shares of
Common Stock or other securities subject to outstanding awards under the Plan;
and (3) the exercise price of outstanding Options, (4) the cancellation of
outstanding awards granted under the Plan in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such awards, as determined by the Committee or the Board of Directors in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which holders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee or the Board of Directors that the value of an
Option shall for this purpose be deemed to equal the excess, if any, of the
value of the consideration being paid for each share of Common Stock pursuant to
such Corporate Transaction over the exercise price of such Option shall
conclusively be deemed valid); (5) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the shares of Common Stock
subject to outstanding awards under the Plan; and (6) in connection with any
Disaffiliation, arranging for the assumption of awards granted under the Plan,
or replacement of awards granted under the Plan with new awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to awards under the Plan that remain based upon
Company securities.

 

2.8 Leaves of Absence. The Committee shall make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the Participant. Without limiting the generality of the
foregoing, the Committee shall be entitled to determine:

 

  (a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan; and

 

  (b) the impact, if any, of any such leave of absence on any prior awards made
to the Participant under the Plan.

 

2.9 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

6



--------------------------------------------------------------------------------

2.10 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the CSU
award covered by this Agreement and the terms and conditions of the Plan under
which such CSUs are granted, the provisions in the Plan shall govern and
prevail. The CSUs, the Dividend Equivalents and this Agreement are each subject
in all respects to, and Sunoco and the Participant each hereby agree to be bound
by, all of the terms and conditions of the Plan, as the same may have been
amended from time to time in accordance with its terms; provided, however, that
no such amendment shall deprive the Participant, without such Participant’s
consent, of any rights earned or otherwise due to Participant hereunder.

 

2.11 Amendment. Except as otherwise provided in Section 1.4 above, this
Agreement shall not be amended or modified except by an instrument in writing
executed by both parties to this Agreement, without the consent of any other
person, as of the effective date of such amendment.

 

2.12 Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.13 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS INSTRUMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

2.14 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to Sunoco shall be deemed to have been duly given or made
upon actual receipt by Sunoco. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to Sunoco:    SUNOCO, INC.    Compensation Committee of the Board of
Directors    1735 Market Street, Ste. LL    Philadelphia, Pennsylvania,
19103-7583    Attention: Corporate Secretary (b) if to the Participant:    to
the address for Participant as it appears on the Sunoco’s records.

 

 

2.15 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

7



--------------------------------------------------------------------------------

2.16 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

2.17 Forfeiture. Notwithstanding any other provision of the Plan or this
Agreement, any shares of Common Stock or cash payments received in respect of
this Agreement shall be subject to the provisions of Article VIII, “Forfeiture,”
of the Plan. The Participant hereby acknowledges that such shares of Common
Stock or cash payments shall be subject to the provisions of Article VIII of the
Plan and agrees to be bound thereby and to make any payments to Sunoco that may
be required thereunder.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

  SUNOCO, INC. By:      

for the Compensation Committee of the

Board of Directors

By:       Participant

 

8